Citation Nr: 1309426	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected right hand and wrist disability. 

2.  Entitlement to service connection for psoriasis, to include as secondary to a service-connected right hand and wrist disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied entitlement to service connection for diabetes mellitus and psoriasis.  

In June 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  The Veteran also testified before a decision review officer (DRO) at the RO in December 2009.  Transcripts of both hearings are of record. 

The Veteran testified during the June 2010 hearing that his service-connected shoulder disabilities had worsened in severity.  The issues of entitlement to increased ratings for right and left shoulder disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Diabetes mellitus was not present in service or until years thereafter, is not etiologically related to any incident of service, and is not caused or aggravated by a service-connected disability.

2.  Psoriasis was not present in service or until years thereafter, is not etiologically related to any incident of service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  

2.  Psoriasis was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for diabetes mellitus and psoriasis as they were incurred due to pain and stress associated with a service-connected right hand and wrist disability.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  

Turning first to whether service connection is warranted on a secondary basis, the record clearly establishes the presence of current disabilities.  The Veteran was diagnosed with type 2 diabetes mellitus and psoriasis by a VA examiner in November 2009 and has undergone treatment for the conditions at the Omaha VA Medical Center (VAMC) throughout the claims period.  VA experts in endocrinology and dermatology also confirmed the diagnoses of diabetes mellitus and psoriasis in February 2012 and April 2012, respectively. 

Although the record establishes that the Veteran has diabetes and psoriasis, the weight of the evidence does not demonstrate that the disabilities were caused or aggravated by a service-connected right hand and wrist condition.  The Veteran testified in June 2010 that his diabetes and psoriasis developed secondary to pain and stress associated with multiple right wrist surgeries.  The record is negative for competent medical evidence in support of the claim for service connection for psoriasis.  With respect to diabetes mellitus, the Veteran submitted a January 2010 letter from his private physician noting that it was possible trauma/stress could have contributed to the development of his diabetes.  The Board finds that this statement is of little probative value as it is clearly speculative.  Rather than identifying a link between the claimed diabetes and the service-connected right wrist disability, the private physician merely stated that it was "possible"  trauma and stress "could have" contributed to diabetes.  Medical opinions based on mere speculation amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102  (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

In contrast, the record contains several medical opinions weighing against the claims.  In November 2009, a VA physician provided an opinion against service connection on a secondary basis noting that it was not likely diabetes or psoriasis were caused or aggravated by the Veteran's wrist disability.  The examiner included information regarding the risk factors and causes of diabetes and psoriasis and noted that high stress levels can impact the immune system and increase the risk of psoriasis.  Although this information was reviewed by the examiner prior to issuing a medical opinion, the opinion itself did not reference the information about stress and psoriasis.  The Board therefore finds that the November 2009 VA medical opinion is of reduced probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Also weighing against the claim are a February 2012 opinion from a VA endocrinologist and an April 2012 opinion from a VA dermatologist.  Both opinions were rendered following complete review of the Veteran's claims file and included a full rationale and bases for the stated opinion.  The VA endocrinologist noted that the Veteran had several risk factors for diabetes prior to his initial wrist surgery, including a family history of the disease, obesity, and tobacco use.  The endocrinologist observed that hyperglycemia is not uncommon in the peri-operative period, but is usually transient and resolves spontaneously unless there are post-operative complications.  The Veteran's classic risk factors for diabetes were therefore overwhelmingly the most likely cause for the development of the disease.  Although the endocrinologist also found that aggravation of hyperglycemia due to stress and pain could not be entirely ruled out, it was more likely that the Veteran's poor diabetes control was due to his documented non-compliance with insulin, sedentary lifestyle, progressive weight gain, and possibly due to his use of topical steroid creams.  

Similarly, the VA dermatologist issued an opinion in April 2012 against the claim for service connection for psoriasis as secondary to the right wrist disability.  The dermatologist noted that the Veteran did not develop psoriasis until 2006, 20 years after his in-service wrist injury and 10 years after surgical repair of the right wrist. Based on the Veteran's chronology of events, clinical history, and what was known about the natural history and epidemiology of psoriasis (including the lack of strong evidence showing stress as a cause of the condition), there was no link between the Veteran's wrist injury and surgery and the development of psoriasis.  

The Board has also considered the testimony of the Veteran connecting his diabetes and psoriasis to the service-connected right hand and wrist disability, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of symptoms associated with his diabetes and psoriasis simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).
It is therefore clear that the weight of the competent evidence is against service connection on a secondary basis.  The Veteran is not competent to provide a medical opinion in this case, and the January 2010 medical opinion from his private physician is considered nonevidence due to its speculative nature.  The record contains three VA medical opinions against the claim, and while the probative value of the November 2009 VA examiner's opinion is decreased, the February 2012 and April 2012 opinions of the VA endocrinologist and VA dermatologist were rendered based on a full review of the Veteran's pertinent medical history and included a full rationale and explanation.  They are therefore entitled to significant probative weight.  See Nieves- Rodriguez, supra.  Thus, service connection for diabetes mellitus and psoriasis as secondary to a service-connected right hand and wrist disability is not warranted.  

Service connection is also possible as directly due to service.  Establishing direct service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the postservice symptoms.  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 
The Veteran has not contended that he experienced any symptoms of diabetes or psoriasis during military service.  Service treatment records show that the Veteran reported that his father died from diabetes and he had occasional traces of sugar in his urine (i.e. elevated blood sugars) as a child.  However, urine tests conducted during his enlistment and separation examinations were negative and there is no record of any abnormal sugar levels suggestive of diabetes during active duty.  The service records are also negative for skin abnormalities and the Veteran's skin was normal at the February 1986 separation examination.  There is also no evidence of diabetes mellitus until 1999, more than 10 years after the Veteran's discharge, when a VA nutritionist referred him for a diabetes evaluation.  Without evidence of diabetes within a year after separation, service connection for diabetes mellitus is not possible on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  The earliest evidence of psoriasis dates from October 2008, more than 20 years after service, when the condition was diagnosed at the VAMC.  The record also does not demonstrate the presence of a nexus between the Veteran's diabetes and psoriasis and any incident of active duty service, to include a report of continuity of symptoms since service.  

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disabilities were many years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's diabetes or psoriasis was incurred secondary to the service-connected right hand and wrist disability or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and a service-connected disability or active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2009 and October 2009 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the July 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the elements and evidence needed to substantiate a claim based on secondary service connection, was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the February 2010 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the Social Security Administration (SSA).  Additionally, the record contains medical opinions from VA experts in endocrinology and dermatology in response to the claims for entitlement to service connection on a secondary basis.  
The Board notes that the record does not contain a VA medical opinion or examination addressing whether service connection is warranted for diabetes and psoriasis on a direct basis.  In this case, the record is entirely negative for competent evidence that the Veteran's diabetes or psoriasis may be associated with service and the Veteran has not contended that service connection on a direct basis is warranted.  
As there is no competent evidence of an association between the claimed disabilities and service, a VA examination or medical opinion is not required by the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected right hand and wrist disability, is denied. 

Entitlement to service connection for psoriasis, to include as secondary to a service-connected right hand and wrist disability, is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


